Citation Nr: 0800502	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  He died on May [redacted], 2002.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  The veteran died with no service-connected disabilities, 
and lived in a non-VA facility prior to his death.

3.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.  

4.  At the time of the veteran's death in May 2002, the 
veteran was not in a VA facility or enroute thereto.





CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes the 
veteran's Death Certificate, as well as various Social 
Security Administration documents, and various other 
administrative records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
appellant's claim, and what the evidence in the claims file 
shows or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As regards the application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, however, the law, and 
not the evidence is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, and not factual evidence, is 
dispositive); see also VAOPGCPREC 5-2004.  Accordingly, the 
Board finds that no further action is necessary, inasmuch as 
the VCAA is not for application in this case.  

Pursuant to applicable law and regulation, burial expenses 
incurred in respect to a deceased veteran are payable, within 
limits set by law, where the veteran died of a service-
connected disability.  38 U.S.C.A. § 2307 (West 2002); 
38 C.F.R. § 3.1600(a) (2007).

Where a veteran dies of nonservice-connected causes, burial 
benefits are payable if, at the time of death:  (1) the 
veteran was in receipt of compensation or pension (or, but 
for the receipt of military retirement pay, would have been 
in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either compensation or pension 
pending, and, in the case of an original claim, there was 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death.  
38 U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. 
§ 3.1600(b)(1)(2)(i) (2007).

In the case at hand, a review of the record shows that the 
veteran died at his home on May [redacted], 2002.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was complications of lung cancer.  At the time of 
death, service connection was not in effect for any disease 
or disability.  

The Board notes that, at the time of the veteran's death, a 
claim was pending not only for compensation benefits (for 
bilateral hearing loss and arthritis of the knees), but also 
for a permanent and total disability rating for pension 
purposes.  The RO, in a rating decision of April 2004, denied 
entitlement to service connection for bilateral hearing loss 
and arthritis of the bilateral knees, essentially on the 
basis that new and material evidence had not been submitted 
sufficient to reopen his previously-denied claims.  That same 
rating decision granted a permanent and total disability 
rating for the purpose of entitlement to VA nonservice-
connected disability pension, in addition to special monthly 
pension due to the need for the aid and attendance of another 
person effective from April 9, 2002, the date of the receipt 
of the veteran's claim, a date slightly more than one month 
prior to the veteran's death.  However, the accompanying 
notice letter, dated in April 2004, advised the veteran's 
spouse that such benefits were not currently payable because 
their combined income was in excess of the maximum permitted 
by law.  The veteran's family income was $20,964.00, while 
the maximum allowable income for a veteran with one dependent 
at the aid and attendance rate was $18,902.00.  Based on that 
fact, the appellant was denied payment of those benefits.  
Accordingly, at the time of the veteran's death, the veteran 
was not in receipt of VA compensation or pension benefits.  
While it is true that, at the time of the veteran's death, a 
claim for nonservice-connected pension benefits was pending, 
the veteran's income was at that time in excess of the 
maximum annual death pension limits set by law, therefore 
precluding any award of pension benefits.

The appellant has contended that she is entitled to burial 
benefits based upon the provisions of 38 C.F.R. § 3.954 
(2007).  This regulation provides that, when any person who 
had a status under any law in effect on December 31, 1957 
which afforded entitlement to burial benefits dies, the 
burial allowance will be paid, if otherwise in order, even 
though such status does not meet the service requirements of 
38 U.S.C.A. chapter 23.  38 U.S.C.A. § 2305 (West 2002); 
38 C.F.R. § 3.954 (2007).  The provisions of 38 U.S.C.A. 
§ 2305 and 38 C.F.R. § 3.954 were drafted as "saving 
clauses" to preserve the eligibility of persons entitled to 
burial benefits after changes to the law governing the 
benefits were made in the Veterans' Benefits Act of 1957 
(Veterans' Benefits Act).

However, in a precedent opinion legally binding on VA and the 
Board, the Office of the General Counsel, Department of 
Veterans Affairs held that those "savings provisions" do 
not exempt veterans with wartime service prior to January 1, 
1958 from current eligibility requirements in the law.  
VAOPGCPREC 9-2003.  Specifically, the General Counsel held 
that 38 U.S.C.A. § 2305 preserves rights certain individuals 
had under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations which 
fell within the scope of the law defining classes of 
individuals potentially eligible under chapter 23 of title 
38.  However, veterans with wartime service prior to January 
1, 1958, as is the case here, were held not to be exempted by 
§ 2305 from the Amendments to Eligibility Criteria for 
nonservice-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a), enacted by the Omnibus 
Budget Reconciliation Act of 1981, Public Law No. 97-35, 
which eliminated wartime service, per se, as a basis of 
eligibility.  Accordingly, burial benefits may not be awarded 
on that basis.

The Board acknowledges the veteran's honorable service in 
defense of our nation during the period from January 1953 to 
December 1954.  However, in the case at hand, the law is 
dispositive, and VA is bound by the statutes enacted by 
Congress.  38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances, the appellant's claim for burial benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


